Citation Nr: 1504222	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-22 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel









INTRODUCTION

The Veteran had active service from January 1966 to January 1969.
This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1. The Veteran had left ear hearing loss when accepted for his period of active service. 

2. The left ear hearing loss did not increase in severity during service and left ear hearing loss is not related to active service. 

3. The right ear hearing loss is not related to active service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in January 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and identified private treatment records have been obtained. Also, the Veteran was provided a VA examination of his claimed bilateral hearing loss in May 2010.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

The Veteran asserts he has bilateral hearing loss from not wearing hearing protection during basic training.   

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as organic diseases of the nervous system to include sensorineural hearing loss, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In this case, as will be explained below, as there is no evidence of hearing loss until 1990, this provision relating to presumptive service connection is not for application. 

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system to include sensorineural hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

The term "noted" denotes only such defects, infirmities, or disorders as are recorded in examination reports at service entrance examination, acceptance, and enrollment.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). 

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions.  See 38 C.F.R. § 3.304(b); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 

The Veteran asserts his current hearing loss is the result of in-service noise exposure.  In his December 2009 claim, he asserts he went through basic training and at no point in time was hearing protection issued.  Before being deployed to Vietnam, he had problems with his ears and went on sick call in August or September of that year.  He noted he has difficulty hearing. 

Additionally, in a January 2010 statement he noted that over the years, his hearing loss has progressively gotten worse and that during the years of 1990 and 2008, he was examined at a hearing center by several physicians and was told his hearing loss was due to nerve damage suffered in the late 1960's.  He contacted the hearing center about his records, but was told that since he received hearing aids in the late 1990's, the records from his audio tests were no longer available. 

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards. 

The Veteran's service treatment records indicate that audiometric testing was conducted on an enlistment examination in December 1965.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO-ANSI units.  The Veteran's reported puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20 (5)
15 (5)
15 (5)
25 (15)
30 (25)
25 (15)
LEFT
25 (10)
10 (0)
25 (15)
45 (35)
40 (35)
25 (15)

The Board notes that as the unit's puretone thresholds for the left ear at 3000 and 4000 Hertz are 40 decibels and above, this finding meets the definition of hearing loss in the left ear upon entry into service.  See 38 C.F.R. § 3.385.  

Following his enlistment examination in December 1965, the Veteran was afforded another audiometric test in January 1966 that was noted on his December 1965 enlistment examination.  As this evaluation was also conducted prior to October 1967, the Board has converted the ASA units to ISO-ANSI units.  The Veteran's reported puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20 (5)
15 (5)
15 (5)
30 (20)
35 (30)
20 (10)
LEFT
20 (5)
15 (5)
25 (15)
50 (40)
50 (45)
20 (10)

It was also noted on his December 1965 entrance examination that after the January 1966 audiometric test, the Veteran had partial hearing loss, high frequency in the left ear.  

Since the December 1965 entrance examination noted left hear hearing loss upon entry into service and it was noted again on the December 1965 entrance examination that a January 1966 audiometric test noted the Veteran had hearing loss and partial hearing loss in high frequencies in the left ear, the Veteran is not entitled to the presumption of soundness for the left ear. 

Service treatment records reflect the Veteran complained of a headache and occasional blurriness, but had no complaints of hearing loss or ear problems.  On the Veteran's November 1968 separation report of medical history, he noted complaints of color blindness and frequent headaches, but did not report having and never having ear trouble, running ears, or hearing loss.  The Veteran's November 1968 separation examination reflected an improvement in the Veteran's left ear hearing acuity.  Although this examination was conducted after October 1967, it was indicated on the examination that the results of the audiometric testing was conducting using ASA units, thus the Board has once again converted the ASA units to ISO-ANSI units.  The Veteran's reported puretone thresholds, in decibels, were as follows:





HERTZ

500
1000
2000
4000
RIGHT
20 (5)
15 (5)
15 (5)
10 (5)
LEFT
15 (0)
10 (0)
10 (0)
5 (0)

These units do not indicate the Veteran had hearing loss in either ear for VA purposes.  Although this examination did not include testing the Veteran's puretone thresholds at 3000 Hz for either ear, thus was incomplete, the Boards finds this defect does not negate the finding that the preponderance of the evidence is against a finding that the Veteran's left ear hearing loss worsened in service.  

Although the Veteran asserts that he went to sick call while in service for complaints of problems with his ears, the Board does not find him creditable.  The fact that the Veteran never reported any hearing loss in service, while complaining of a headache and occasional blurriness and subsequently reporting those complaints on his November 1968 separation report of medical history weighs against the credibility of his assertions.  Indeed, the Veteran specifically denied hearing loss in the November 1968 examination report.  The Board finds that, as the preponderance of the evidence is against finding that the Veteran's pre-existing left ear hearing loss was aggravated during his active duty, the benefit-of-the-doubt rule does not apply.

In making this determination, the Board finds that the presumption of aggravation is not applicable in case of the Veteran's left ear.  This is so because this presumption applies only to situations where there is a demonstrable worsening of the claimed disability.  Indeed, the evidence shows that the Veteran's left ear hearing acuity improved during service to a normal level.  In situations where there is no shown increase in severity, as is the case with the Veteran's left ear hearing loss, aggravation of the pre-existing disability will not be conceded.  38 C.F.R. § 3.306(b).



In terms of entitlement to service connection for right ear hearing loss, as noted above, the Veteran had normal hearing upon entrance and separation from service and service treatment records were silent for complaints of hearing problems.  

The record reflects no treatment for hearing loss until October 1990.  At this time, audiological testing revealed a bilateral hearing loss disability for VA purposes.  

The Veteran was afforded a VA audiological examination in May 2010.  The Veteran reported a gradual onset of hearing loss that occurred while in the military when he was chronically exposed to high levels of noise as a result of his military service.  The Veteran denied other ear-related symptoms.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
25
65
65
75
70

Speech discrimination was 74 percent in the right ear.  The examiner opined that the Veteran had mild sloping to severe rising to moderately severe sensorineural hearing loss from 750-8000 Hz.  

The examiner who conducted the May 2010 VA audiological examination opined that it was at least as likely as not that the Veteran's hearing loss was not the result of his military duty.  The examiner further explained that while the present audiogram demonstrates a bilateral sensorineural hearing loss, possibly consistent with noise exposure, the Veteran had hearing within normal limits in the right ear at the time of his enlistment in the military and hearing within normal limits in the right ear at the time of discharge.  

In view of the evidence as a whole, service connection for right ear hearing loss is not warranted.  Initially, the record does not reflect that sensorineural right ear hearing loss manifested to a level of 10 percent or more within a year of the Veteran's discharge from service; thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309 for chronic diseases are not applicable.

As noted above, the Board has not found the Veteran's assertions that he had problems with his ears in service and went to sick bay to be credible.  

Furthermore, although the Veteran contends physicians at a private hearing center during 1990 and 2008 told him his hearing loss was due to nerve damage suffered in the late 1960's, the Board finds the VA audiological examiner's opinion to be of greater probative weight. 

The VA examiner's opinion was based on an accurate factual premise of the Veteran's history.  The examiner reviewed the entire claims file and specifically based her opinions on the documented evidence therein.  Also, the examiner provided a clear and persuasive rationale for her opinions, based on documented audiological records during the Veteran's period of service and the Veteran's own reported history.  

The Board acknowledges that under Hensley service connection for a hearing loss is not precluded when the Veteran first met VA's definition of disability after service.  However, such a precedent does not overrule scientific evidence interpreted by the May 2010 VA examiner.  Moreover, the first post-service medical record relating to the Veteran's hearing loss was not until 1990, over 20 years after the Veteran left service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

As the Veteran's left ear hearing loss was noted at entrance and not found to have worsened during service and the Veteran's right ear hearing loss was not found to have began in service, is the result of in-service noise exposure, or is otherwise related to service, service connection for bilateral hearing loss must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


